IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                                       )
TIMOTHY BURLEY,                        )
                                       )
           Plaintiff,                  )
                                       )
           v.                          )     C.A. No. N19C-07-001 DJB
                                       )
GERALD BENSON-SEENEY & KIANA           )
             WATSON,                   )
        Defendants.                    )



                        Decided: December 3, 2021


                        DECISION AFTER TRIAL


TIMOTHY BURLEY, Plaintiff, pro se.

GERALD BENSON-SEENEY, Defendant, pro se
KIANA WATSON, Defendant, pro se




BRENNAN, J.
                I. FACTUAL AND PROCEDURAL BACKGROUND

       This is a breach-of-contract action through which Plaintiff Timothy Burley

(hereinafter “Burley”) seeks damages from Defendants Gerald Seeney-Benson

(hereinafter “Seeney-Benson”) and Kiana Watson (hereinafter “Watson”)

(collectively, “Defendants”), for the latter’s failure to pay the amount owed pursuant

to the contract for sale of a house located at 2236 North Pine Street, Wilmington,

Delaware 19802 (hereinafter “the Pine Street home”).1

       On March 3, 2017, the parties engaged in a contract for the sale of the Pine

Street home in the amount of Forty Thousand Dollars ($40,000.00), with the

agreement that a Five Thousand Dollar ($5,000.00) down payment would be made

initially and then payments of Six Hundred and Fifty Dollars ($650.00) would be

made in each consecutive month until the total sale amount was paid in full.2 Per

the contract, a breach would occur if Defendants were to fall behind sixty (60) days

in payments, and if that occurred, Burley would be able to seek repossession of the




1
       Compl. ¶¶ 1-6, July 1, 2019 (D.I. 1). While the pro se Complaint does not
specify the cause of action, the Court, after hearing the testimony and reading the
filings in this case, has determined this to be a breach of contract action. Browns v.
Saunders, 2001 WL 138497, at *1 (Del. Feb. 14, 2001) (“As a general rule,
we interpret pleading requirements liberally where the plaintiff appears pro se.”.
2
    Id. ¶ 1; see also Trial Testimony pp. 25-27; Plaintiff Exhibit 1.

                                          -1-
property.3   At the time the agreement was signed, the contract, which was

incorporated into the deed for the Pine Street Home, was recorded with the Recorder

of Deeds in and for New Castle County. At that point, title to the Pine Street home

transferred to the Defendants.4

      The initial payment pursuant to the contract was made only by Defendant

Watson in the amount of the $5,000.00 on March 2, 2017,5 and Defendant Watson,

solely, continued to make the successive monthly payments pursuant to the contract

of $650.00 until June 2018.6 Thereafter, Defendant Watson made partial payments

in July, August and September, 2018.7 Thereafter, no payments have been made by

either Defendant.8 It is undisputed that all payments were made by Defendant

Watson and at no point did Defendant Seeney-Benson contribute financially to any

of the payments under the contract.9 As of the date of trial, Defendants were

$19,833.00 in arrears.10




3
  Plaintiff Exhibit 1/Exhibit A to Complaint. (D.I. 4), see also Trial Testimony p.
26.
4
  Trial Transcript, p. 34
5
  Trial Transcript p. 31
6
  Trial Transcript p. 53
7
  See Plaintiff Exhibit 1, p. 3.
8
  Compl. ¶¶ 80-82, July 12, 2019 (D.I. 1), Trial Transcript, p. 53.
9
  Trial Transcript p. 51-53, 66-68
10
   Trial Transcript p. 50
                                         -2-
      Plaintiff filed the instant lawsuit, seeking to repossess the Pine Street home

following failed attempts to resolve the issue outside of court involvement.11 A

bench trial was held on August 30, 2021, where each party represented themselves.

The Court reserved decision and allowed parties to submit post-trial exhibits, at their

request. This is the Court’s decision.

                                  II. THE TRIAL

      The Court conducted a one-day bench trial.12 During trial, the Court heard

from and considered the testimony of the following witnesses: Timothy Burley,

Gerald Seeney-Benson and Kiana Watson.            The parties also each submitted

respective exhibits, most of which were admitted without objection and are cited

herein by their given trial designations. The case was deemed fully submitted for

decision after the parties submitted their post-trial documents to supplement the



11
    Id. An initial lawsuit was filed by Plaintiff in the Justice of the Peace Court #13
as a landlord/tenant eviction action, however, following a three-judge panel review,
it was determined that this was not a landlord/tenant action and the Justice of the
Peace Court did not have proper jurisdiction to hear the case. At that hearing,
Defendant Watson appeared, as well as Plaintiff, however Defendant Seeney-
Benson failed to either Answer the Complaint or appear at the hearing. The case
was then appealed to the Court of Common Pleas, at which time it was likewise
dismissed, for a want of jurisdiction.
12
       Before the trial began, the Court inquired into each party’s pro se status and
whether each party fully understood what it meant to proceed at trial pro se.
Following that discussion, each party represented to the Court that it was their
intention to proceed to trial pro se. Trial Transcript at 17-20.

                                          -3-
record on the issue of whether the water bill and/or tax bill had been paid at the time

of making the contract for the Pine Street home.14

                              III. FINDINGS OF FACT

       It is difficult at times in the trial of certain actions to fully and cleanly

segregate findings of fact from conclusions of law. To the extent any one of the

Court’s findings of fact here might be more appropriately viewed as a conclusion of

law, that finding of fact may be considered the Court’s conclusion of law on that

point.15

     A. THE EXISTENCE OF A CONTRACT.

       It is undisputed by all parties that a valid contract for the sale of the Pine Street

Home existed.16 Neither during the responsive pleadings or at any time during the

trial, did any party contest the validity of the contract at issue. In fact, each

Defendant, in their respective testimony, specifically stated that they agreed that

there was a valid contract and that Plaintiff was correct in his recitation of the terms

of the agreement.17 Additionally, both Defendants acknowledged that the remedy

for breach of this contract was that Plaintiff would seek immediate possession of the




14
    D.I. 76.
15
    See Facchina Constr. Litigs., 2020 WL 6363678, at *2 n.12 (Del. Super. Ct. Oct.
29, 2020) (collecting authority).
16
    Id. at 121-22, 197.
17
   Trial Transcript p. 77-78; 114
                                            -4-
property.18

        Therefore, the Court finds that a valid contract existed, and the terms were as

follows: Defendants were to pay a total of $40,000 for the Pine Street Home by

paying an initial $5,000 down payment to Plaintiff. Thereafter, Defendants were to

pay monthly, in the amount of $650.00. Defendant Watson paid the down payment

at the time the contract was recorded.. Thereafter, Defendant Watson satisfied the

terms by paying the agreed upon monthly payments until September, 2018.

     B. BREACH OF CONTRACT.

     It is uncontested that the contract has been breached insofar as Defendants both

admit that there has been no payment since September, 2018. Defendant Seeney-

Benson testified that he was aware the deed was in his name and consulted with an

attorney about that fact and decided to stop making payments because the house was

already deeded to him.19 Defendant Watson testified that she was the sole person

making payments according to the contract until September 2018, despite her having

moved out of the house in June 2018.20 When Defendant Watson could no longer

afford to make the payments for the house, she stopped making payments as she was

no longer living there and she and Defendant Seeney-Benson had orally agreed that




18
   Trial Transcript, p. 117.
19
   Trial Transcript, p. 89.
20
   Trial Transcript, p. 67.
                                          -5-
he would take over payments.21 He failed to do so. There is no evidence in the

record that Defendant Seeney-Benson ever made a payment towards the house, nor

that he denied being in breach.

                        IV. GENERAL LEGAL PRINCIPLES

         Though the Court sits without a jury, it has applied the same principles of law

in its deliberations and consideration of each individual claim and counterclaim that

it would have more formally instructed a jury to follow. The Court may highlight

here some of those that are most applicable to this particular case. But the fact that

some particular point or concept may be mentioned here should not be regarded as

any indication that the Court did not—during its deliberations—consider all legal

principles applicable to this case and to the parties’ claims and counterclaims.

         In reaching its verdict, the Court has examined the joint exhibits submitted

and considered the testimony of all witnesses, both direct and cross. The Court has

also considered the applicable Delaware case law that has defined the legal precepts

applicable to the claims and defenses the parties have forwarded. The Court has

applied the Delaware Rules of Evidence to the testimony and exhibits and only used

for its deliberation that which would be allowed under those rules—consistent with

the Court’s knowledge of those rules and the specific rulings that may have been

made and articulated both pre-trial, during the trial proceedings, and post-trial. And,


21
     Trial Transcript, pp. 68-70
                                           -6-
of course, the Court has considered each party’s respective arguments on the weight

to be accorded the testimony and evidence.

      The Court then reviewed and applied the very instructions that it would give

a jury in these circumstances.22

      Here, Burley carries the burden of proof by a preponderance23 of the evidence

on the only claim, Count I (Breach of Contract), in his Complaint.

                         V. FINDINGS AND VERDICT

      “To recover on a breach[-]of[-]contract claim, a party must prove the

existence of an enforceable contract; the party performed or was ready to perform;

that the other contracting party failed to perform; and that the failure to perform

caused damages.”24 The parties agree they had a valid contract. The parties

additionally agreed that the contract, at one point in time, had been performed by all

parties. Last, the parties all agree that the Defendants eventually breached the



22
   See, e.g., Del. Super. Ct. Civ. Pattern Jury Instr. 4.1 (Burden of Proof by a
Preponderance of the Evidence); id. at 4.2 (Evidence Equally Balanced); id. at 23.1
(Evidence—Direct or Circumstantial); id. at 23.9 (Credibility of Witnesses—
Weighing Conflicting Testimony); id. at 23.10 (Expert Testimony).
23
   See e.g., Reynolds v. Reynolds, 237 A.2d 708, 711 (Del. 1967) (defining
preponderance of the evidence); accord Oberly v. Howard Hughes Med. Inst., 472
A.2d 366, 390 (Del. Ch. 1984).
24
  Gerstley v. Mayer, 2015 WL 756981, at *5 (Del. Super. Ct. Feb. 11, 2015) (citing
VLIW Tech., LLC v. Hewlett-Packard Co., 840 A.2d 606, 612 (Del. 2003)).

                                         -7-
contract by failing to carry out their performance in full and stopped making monthly

payments in full.

        The only real issue of contention at trial was whether the taxes and water bill

were paid in full at the time the contract was signed and deed was filed with the

Recorder of Deeds. Each side presented multiple exhibits attempting to show that

payment was either made or not made. The Court even allowed the parties additional

time, post-trial, to submit certified documentation from the New Castle County

Recorder of Deeds showing what the balance for taxes and water was at the time the

contract was made.          Despite both Plaintiff and Defendant Seeney-Benson

submitting additional paperwork, none of the paperwork submitted conformed to the

Court’s request. However, the Court finds that issue to be irrelevant, as the Court

finds that the complete contract was contained in Plaintiff’s Exhibit 1 and was filed

with the Recorder of Deeds. This is the document that all parties agreed controlled,

all parties testified that this document contained the entire agreement and this is the

document that binds all parties. And nowhere in this document was there mention

of water and taxes being paid either at the initial signing of the contract or during the

pendency of the contract. Therefore, the fact that the parties now disagree as to

whether these bills were paid at the time of the contract is irrelevant to the matter at

hand.

        The contact at issue binds all parties, as well as dictating damages in the event

                                           -8-
of a breach. Plaintiff fully performed his portion of the contract – the property was

turned over to Defendants.      Defendants breached the contract.      The contract is

unambiguous: should non-payment occur for 60 consecutive days, the Defendants

will be considered to be in breach and the Plaintiff will seek re-possession. It is

uncontested here that a breach occurred. Currently, Defendant Seeney-Benson is

the only Defendant occupying this property and is the only Defendant who has never

paid any money towards this property.

     A. DECLARATORY JUDGMENT ACTION FOUND.

       Plaintiff filed this complaint pro se, and as such this Court will give a liberal

reading to the filings and remedies sought.25         Therefore, the Court interprets

Plaintiff’s complaint to not only be a breach of contract one, but an action sought

under the Declaratory Judgment Act (hereinafter “DCA”) pursuant to Title 10 of the

Delaware Code, Chapter 65.          As such, it is clear in this case that an actual

controversy exists: there was a contract, there was a breach by Defendants and




25
  See Vick v. Haller, Del. Supr., No. 149, 1986 Christi, C.J. (March 2, 1987)
(ORDER) “A pro se complaint, however inartfully pleaded, may be held to a
somewhat less stringent technical standard that formal pleadings drafted by
lawyers.”; see also Williams v. Auto Zone, 2013 WL 6662859, at *5 (Super. Dec.
16, 2013), citing Browns v. Saunders, 2001 WL 138497, at *1 (Del. Feb. 14, 2001)
(“As a general rule, we interpret pleading requirements liberally where the plaintiff
appears pro se.”).
                                          -9-
Defendant Seeney-Benson has refused to remit the property per the contract terms.26

Further, this controversy justifies the triggering of the DCA, as Plaintiff has made a

claim demanding the property and back monies owed while Defendant Seeney-

Benson was unjustly staying in the property. Defendant Seeney-Benson denies

Plaintiff is entitled to such relief.27

     B. JURISDICTION PROPER IN SUPERIOR COURT.

       Last, the Court finds jurisdiction proper in Superior Court, as this breach of

contract action is akin to a mortgage foreclosure, despite the claims equitable nature

here, and as such, Superior Court is vested with jurisdiction to not only hear this

case, but award equitable damages.28 Additionally, the Court finds that Defendant

Seeney-Benson has been unjustly enriched by his occupation of the Pine Street

Home well after the breach of contract and his continued failure to pay Plaintiff

according to the contract terms. Superior Court likewise has jurisdiction over

awarding monetary, compensatory damages as a result of this finding of unjust

enrichment, as it is a remedy at law.29


26
   An “Actual Controversy” is a jurisdictional pre-requisite in any action brought
under the Declaratory Judgment Act. See Marshall v. Hill, 93 A.2d 5 (Del. Super.
1952); Clemente v. Greyhoun Corp., 155 A.2d 223 (Del. Super. 1959).
27
   See Clemente v. Greyhound Corp., 155 A.2d at 321.
28
   Ocwen Loan Servicing, LLC. v. SFJV-2002-1, LLC., et. al., 2011 WL 2175995 at
*1 (Del. Super. 2011), citing Burge v. Fidelity Bond and Mortgage Co., 648 A.2d
414, 421 (Del. 1994).
29
   Ocwen Loan Servicing, LLC. V. SFJV-2002-1, LLC., et. al., 2001 WL 2175995
at *2. Blacks Law Dictionary defines compensatory damages as “Damages
                                          -10-
   C.      DAMAGES AWARDED.

   As a result of the above findings of facts, the Court is awarding damages as

follows:

        1. The Deed executed on March 3, 2017, and filed with the Record of Deeds

           for the Pine Street Home (Parcel No. 26-029.20-264) is ORDERED voided

           as a result of the breach of the contract. The transfer of the Pine Street

           Home was conditioned on the payment of the monthly payments of

           $650.00 until the full $40,000 sale price was satisfied. That did not occur.

           Therefore, the Deed transferring the property is HEREBY VOID and the

           Recorder of Deeds shall so note and re-instate the original Deed for Parcel

           No. 26-029.20-20-264 that was in effect prior to the March 3, 2017, filing.

        2. Compensatory Damages are being awarded to Plaintiff for the time period

           that Defendants occupied the Pine Street Home without proper payment to

           Plaintiff. The Court only has documentation before it that there was a

           payment of $325.00 on July 27, 2018, a payment of $167.00 n August 11,

           2018, and a final payment of $125.00 on September 21, 2018.30 Based on

           the parties’ testimony, the Court finds (and all parties agreed) that there

           were no further payments following Defendant Watson’s September 21,


sufficient in amount to indemnify the injured person for the loss suffered.” Blacks
Law Dictionary (11th ed. 2019).
30
   Plaintiff Exhibit 1, page 3 – admitted without objection.
                                         -11-
              2018, payment.31 Therefore, the Court is awarding payment in the amount

              of $1,333.00 for the moths of July through September, 2018, and the full

              $650.00 for every month thereafter that Defendant Seeney-Benson has

              occupied the property without remittance of payment. That final amount

              will be determined upon the date of Defendant Seeney-Benson’s departure

              from the Pine Street Home. Within twenty (20) days of him vacating the

              property and turning over possession to Plaintiff, Plaintiff is to submit

              documentation to the Court for a final calculation and Order of damages.

              These damages are to be paid by Defendant Seeney-Benson, as the

              evidence shows and the Court so finds that Defendant Watson has not

              occupied the Pine Street Home in a meaningful way since June, 2018, and

              was no longer in possession of the property.

           3. The Court is not awarding damages with respect to the payment of water

              bills or taxes during the pendency of the contract and ensuing breach, as

              the contract is devoid of any language with respect to the responsibilities

              and payments of those funds and the Court will not now include any such

              provisions or obligations.

           4. Defendant Seeney-Benson acknowledged, and the Court so finds it to be

              fact, that he was aware he was in breach, but decided to remain in the


31
     Id.
                                            -12-
         property because the Deed was in his name. Therefore, the Court finds it

         appropriate for Plaintiff to be awarded the costs of this litigation. Plaintiff

         was pro se, so there is no need for an award of attorney’s fees, however,

         costs (including but not limited to filing fees) of this litigation are to be

         awarded to Plaintiff.

      5. Defendant Watson, who was the only defendant to have ever paid in

         accordance with the contract and is no longer occupying the Pine Street

         Home, is accordingly not ordered to pay damages or costs, as she has not

         been unjustly enriched from the prolonged occupation of this property.

         She is, however, no longer legally entitled to occupy the Pine Street Home.

                                 VI. CONCLUSION

   Therefore, the Court finds that a breach occurred and the above damages proper.

Defendant Seeney-Benson must immediately vacate this property and the deed filed

on March 3, 2017, will be ORDERED VOIDED due to the breach. Compensatory

damages in an amount to be determined upon a showing of when Defendant Seeney-

Benson has vacated the property.

                         VII. VERDICT AND JUDGMENT

      Count I – Breach of Contract: For Plaintiff Burley.

      Plaintiff shall, within fifteen (15) days of this Order, submit documentation to

the Court for costs and within twenty (20) days of repossessing the Pine Street Home

                                         -13-
and a final Order will be issued.

   IT IS SO ORDERED.


                                           /s/ Danielle J. Brennan
                                           Danielle J. Brennan, Judge




                                    -14-